Citation Nr: 1232973	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 6, 2006.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to December 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, awarded the Veteran a TDIU, effective January 6, 2006.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In January 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In January 2012, the Board denied a TDIU prior to January 6, 2006.  The Veteran appealed the January 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in July 2012, the Veteran granted a power-of-attorney in favor of private attorney Robert V. Chisholm, who has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reason expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board again notes, as noted in the January 2012 decision, that in a November 2011 appellant's brief, the Veteran's former representative raised the issue of entitlement to service connection for lung cancer.  It does not appear that this claim for service connection has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.

REMAND

In light of points raised in the parties' joint motion for remand (JMR), and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

In the JMR , the parties essentially determined that the opinion expressed in the report of a January 2004 VA examination, upon which the Board relied in its January 2012 decision, is inadequate.  The parties noted that, although the VA examiner addressed the effects that the Veteran's back pain and neuropathy had upon her employability, the examiner did not separate the effects of those disabilities, despite the fact that both disabilities were not service-connected.  Accordingly, the parties indicated that VA is compelled to take steps to obtain evidence which addresses the medical question above.

Indeed, by virtue of a December 2004 rating decision in which the RO granted service connection for osteoporosis of the lumbar spine and femoral necks, effective July 28, 2003, service connection for the Veteran's back disability was retroactively in effect at the time of the VA examiner's January 2004 opinion.  In a September 2006 rating decision, the RO awarded service connection for neuropathy of the right and left lower extremities, each from January 6, 2006.  Given the effective date of  the award of service connection for neuropathy of each lower extremity, service  was not connection either disability at the time of the VA examiner's January 2004 opinion.

In her January 2004 VA examination report, the examiner noted that the Veteran was working as a painter, but was only able to work four hours per day and three or four days a week due to fatigability.  Nonetheless, the examiner did not offer any opinion as to whether such fatigability was due to a service-connected disability, to include the Veteran's back disability.  To the extent that her opinion suggests that the Veteran's fatigability and occupational impairment are attributable to both the Veteran's back disability and neuropathy in the lower extremities, the examiner also did not attempt to distinguish the effects of service connected and nonservice-connected disabilities on the Veteran's employability.  The Board points out, however, that where it is not possible to distinguish the effects and impairment associated with nonservice-connected condition(s) from those associated with  service-connected condition, the reasonable doubt doctrine dictates that all such symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In light of the foregoing, the Board finds that the evidence currently of record is inadequate, and that a retrospective medical opinion from an appropriate physician, which addresses whether the Veteran was unemployable due to service-connected disability(ies), to include lumbar spine disability, at any pertinent point prior to January 6, 2006, is needed to resolve the claim on appeal.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In rendering the requested opinion, the examiner must consider and discuss the functional effects of each service-connected disability for the period from the July 25, 2003 claim for a TDIU through January 6, 2006-residuals of splenectomy(rated as 30 percent disabling), and Hodgkins disease (rated as 30 percent disabling), as well as other disabilities associated with Hodgkins disease, premature menopause/infertility (rated as 10 percent disabling), abdominal adhesions (rated as 10 percent disabling), scars (rated as 10 percent disabling) and osteoporosis of the lumbar spine (rated as 0 percent disabling)-as well as whether it was then possible to distinguish the effects/impairment associated with service-connected disability(ies) from that associated with nonservice-connected disability(ies).

Prior to obtaining the noted opinion, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, to particularly include evidence pertaining to medical treatment prior to January 6, 2006.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU prior to January 6, 2006, that is not currently of record. 

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the entire claims file, to include a complete copy of the REMAND, to an appropriate VA physician.  

Based on a thorough review of the record, the physician should offer an opinion, consistent with sound medical judgment as to whether, at any pertinent point from the date of the July 25, 2003 claim through January 5, 2006, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected  disabilities (to include the lumbar spine), either individually or in concert, rendered her unable to obtain or retain substantially gainful employment.  If so, the physician should indicate the approximate date upon which the Veteran was rendered unemployable due to service connected disability(ies).

In rendering the requested opinion, the physician should comment upon the functional effects of each of the Veteran's disabilities for which service connection was in effect on the Veteran's abilities to perform the physical and mental acts required for substantially gainful employment during the time period in question:  residuals of a splenectomy; Hodgkin's disease; premature menopause/infertility associated with Hodgkin's disease; abdominal adhesions associated with Hodgkin's disease; scars associated with Hodgkin's disease; and osteoporosis of the lumbar spine and femoral necks associated with Hodgkin's disease (referenced above).  The physician should indicate whether, during the time period in question, it was medically possible to separate the effects/impairment associated with service-connected disabilities from those associated with non-service-connected disabilities (to include neuropathy of the right and left lower extremities, for which service connection was not then in effect).

The physician should specifically consider and discuss all pertinent medical evidence (to include comment by the January 2004 VA examiner) as well as lay assertions of the Veteran, and argument advanced on his behalf by his former representative and current attorney.

The physician should set forth all the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

